Citation Nr: 1311369	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  02-20 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), with substance abuse, prior to September 3, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from March 1963 to March 1966. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted service connection for PTSD and assigned a 30 percent disability rating, effective from November 10, 1998.  In February 2005, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A copy of the hearing transcript (Transcript) has been associated with the record.

The issue of entitlement to service connection for substance abuse, claimed as secondary to PTSD, was before the Board in April 2005 and August 2007, and was remanded in each instance because it was inextricably intertwined with other issues on appeal.  In December 2008, the Board remanded the issues of entitlement to service connection for substance abuse claimed as secondary to PTSD, entitlement to an initial rating in excess of 30 percent for PTSD, and entitlement to total disability based on individual unemployability (TDIU).  With regard to the issue of entitlement to an initial rating in excess of 30 percent for PTSD, the Board notes that this matter was remanded in order that an SOC could be issued.  With regard to the claim for service connection for substance abuse claimed as secondary to PTSD, the Board notes that this issue was remanded in order to obtain a VA examination and opinion.  

By a November 2009 rating decision, the RO granted a 50 percent rating for PTSD, effective from September 3, 2009.  The Veteran continued his appeal for a rating in excess of 30 percent for PTSD, prior to September 3, 2009, and for a rating in excess of 50 percent, from September 3, 2009.  A June 2010 rating decision granted service connection for substance abuse and alcoholism secondary to PTSD, effective October 15, 2002, and combined this with the issue of PTSD, which was rated as 50 percent disabling.  

Although the RO has described the psychiatric disorder as PTSD with substance abuse and alcoholism, the Board in August 2011 determined that alcoholism fell within the definition of substance abuse.  That decision also denied an increased rating for hearing loss, granted a 50 percent evaluation for PTSD prior to September 3, 2009, granted a 70 percent evaluation for PTSD from September 3, 2009, and remanded the issue of TDIU for a comprehensive VA examination.

A September 2011 rating decision effectuated the Board's August 2011 decision and, in pertinent part, increased from 30 percent to 50 percent the evaluation for PTSD, effective October 15, 2002, and assigned a 70 percent evaluation from September 3, 2009.  

Thereafter, the Veteran appealed his increased rating claim to the U.S. Court of Appeals for Veterans Claims (Court).  A March 2012 Joint Motion for Partial Remand (Joint Motion) affirmed the Board's decision with regard to his hearing loss claim, as well as for an increased rating for PTSD after September 3, 2009.  With regard to the issue currently on appeal, however, it was indicated that the Board failed to adequately provide reasons and bases to support its decision that a 70 percent rating for PTSD, prior to September 3, 2009, was not warranted.  Specifically, it was noted that the Veteran's symptomatology aligned with several symptoms typically associated with a 70 percent rating, to include occupational and social deficiencies.  Further, it was found that the Board did not adequately discuss whether a higher rating was warranted for PTSD when considering alcohol and substance abuse.  An April 2012 Order granted the Joint Motion, vacating that portion of the Board's August 2011 decision.  

Lastly, the Board notes that the Veteran is now service connected for PTSD, from September 3, 2009, at 100 percent.  An October 2012 supplemental statement of the case (SSOC) found that, because the Veteran's PTSD is rated as completely disabling, his TDIU claim was moot.  However, the Board points out that the Veteran's TDIU claim was received on May 12, 2003.  As such, the issue of entitlement to a TDIU, prior to September 3, 2009, has not been addressed, the Veteran's detailed employment history has not been assessed, and a VA examination has not been conducted to determine whether the Veteran was unemployable, due to service-connected disabilities alone.  

Moreover, with regard to the period from September 3, 2009, to the present, a grant of a 100 percent disability does not always render the issue of TDIU moot.  VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114(s)); see also 75 Fed. Reg. 11,229 -04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  However, such a scenario is not likely present here, since no rating exceeds 10 percent aside from his service-connected PTSD.  Nevertheless, the issue of TDIU is not moot from September 3, 2009, and on remand, it should be determined whether the Veteran has met the criteria for a TDIU from May 2003.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

For the period from November 10, 1998 to September 2, 2009, the Veteran's PTSD, with substance abuse, has been manifested by chronic occupational and social impairment, with deficiencies in most areas, suicidal ideation, depression which may have affected his ability to function independently, impaired impulse control, the neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

For the period from November 10, 2998 to September 2, 2009, the criteria for an initial evaluation of 70 percent, but no higher, for PTSD with substance abuse have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, DC 9411 (2012). 
	

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  VA's duty to notify has been satisfied.  The Veteran was notified in September 2007 of the criteria for establishing service connection for PTSD, the evidence required, and his and VA's respective duties for obtaining evidence.  That letter addressed all notice elements and predated the initial adjudication in November 2007.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required.

The Veteran is challenging the initial rating assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been substantiated, thereby rendering notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the claim, has been submitted, identified, or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination during this period to address his claim in October 2007.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examination report is adequate to decide the claim herein, as the examination report included a thorough review of the file, and examination findings relevant to the issue at hand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any error is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II. Increased Rating

Disability ratings are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  In order to rate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, the reasonable doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2012). 

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a staged rating.  Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.   The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence of record does not establish additional, distinct time periods where the Veteran's service-connected disability has resulted in symptoms that warrant additional staged ratings at this time.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2012).  However, the rating of the same disability or the same manifestations under various diagnoses is not allowed.  38 C.F.R. § 4.14 (2012).  A claimant may not be compensated twice for the same symptomatology as such a result would overcompensate the claimant for the actual impairment of his earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993); 38 U.S.C.A. § 1155 (West 2002).  That would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 (2012).  If a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Assignment of a particular Diagnostic Code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Where there is a question as to which of two ratings shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  

Here, the Veteran is service connected for PTSD, and his disability has been assigned an evaluation of 50 percent prior to September 3, 2009, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2012).  

Under this schedule, a 50 percent rating  provides for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The General Rating Formula for Mental Disorders provides a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2012).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) rating is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996); Diagnostic and Statistical Manual of Mental Disorders, American Psychiatric Association (4th ed. 1994).  

With regard to GAF scores, scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  38 C.F.R. §§ 4.129, 4.130 (2012); Diagnostic and Statistical Manual of Mental Disorders, American Psychiatric Association (4th ed. 1994).  

In this case, records obtained from the Social Security Administration (SSA) indicate that a psychiatric evaluation was conducted in June 1991 for disability determination purposes, and the Veteran reported he was laid off  from the Department of Homeland Security (DHS) because of his medical condition.  On examination, it was noted that the Veteran's ability to reason and make occupational and personal and social adjustments was unimpaired.  The diagnoses included adjustment disorder with depressed mood, and the psychiatrist believed the Veteran would be a good rehabilitative candidate, and was intelligent and motivated.  

A psychiatric review was conducted by a private psychologist in August 1991 for SSA purposes, which resulted in diagnoses including affective disorder, an anxiety related disorder, a depressive syndrome, anxiety, and a substance addiction disorder.  The examiner described the degree of functional limitation from these problems as "moderate."  

A report from St. Anthony's Hospital showed that the Veteran was admitted in June 1997 for detoxification.  It was noted that he had a ten-year history of crack cocaine use, and a thirty-year history of alcohol abuse.  He reported that his interpersonal relationships with his family were strained, and that his wife had moved out.  He indicated that all of his interpersonal relationships were strained at that time.  He stated that he had lost jobs because of his substance use.  He also reported having anxiety and severe paranoia after using crack, but denied hallucinations.  He indicated that the precipitating reasons for his admission were that he was bankrupt due to his drug use, he was tired of hurting and embarrassing his family, and that he desired to reconcile these relationships.  The impression was substance abuse. 

VA treatment records showed that in June 1998, the Veteran denied any major problems.  Following an interview, the examiner determined that the Veteran was coherent, and suicidal/homicide ideation was denied.  His insight and judgment were adequate.  The assessment was dysthymic disorder, and a GAF score of 70 was assigned.  

A VA psychiatry treatment record showed that in October 1998, the Veteran was being treated for anxiety and depression, and was currently stable.  He lived with his daughter, and his wife had deserted him.  A GAF score of 65 was assigned. 

VA treatment records showed that from 1999 through 2004, and beyond, the Veteran received ongoing and periodic treatment for his substance abuse problems.  In November 2000, he reported he was doing well on his medication, that he was not using alcohol or illicit drugs, was still going to the substance abuse center (SAC), and a GAF score of 70 was assigned.  In July 2001, he reported he had abstained from alcohol for two years, was depressed, but not suicidal.  The impressions included dysthymia, and a GAF score of 65 was assigned.  

Further VA treatment records showed that in September 2001, the Veteran reported that his last substance use was six months prior, and he was hospitalized for depression and anxiety.  He had no history of suicide.  Mental status examination showed he had fair grooming and was cooperative, alert, and oriented.  His memory was intact for recent and remote, but was reduced for immediate.  His speech was coherent.  He reported nightmares and flashbacks, but denied delusions, suicidal/homicidal ideation, and his insight and judgment were fair.  The diagnoses included alcohol and cocaine dependence, early full remission, dysthymia, and PTSD.  A current GAF score of 54 was assigned, and it was noted that a past GAF score was 48.  

In April 2002, the Veteran reported he was sober from alcohol and cocaine for about a year, and was still being seen in the SATC (substance abuse treatment center) once a week.  He was anxious and had been watching a lot of television about Afghanistan and terrorism.  The impressions included dysthymia, severe anxiety, and alcohol and cocaine abuse in remission.  A GAF score of 65 was assigned. 

A VA discharge summary shows that the Veteran was hospitalized from October 2002 through November 2002, and the principle and primary diagnosis was listed as PTSD.  His diagnoses also included mixed substance abuse in remission for 15 months.  A GAF score of 48 was assigned. 

VA treatment records showed that in October 2002, the Veteran reported he was disabled.  He was divorced and indifferent to this situation.  He reported he was first diagnosed with PTSD one year prior.  He had been attending weekly PTSD/sobriety groups for the past 12 months, as well as individual therapy sessions for PTSD.  Examination showed he had no current suicidal ideation, no attempts, no psychotic symptoms, and his affect was euthymic and constricted.  He denied delusions and hallucinations.    

On October 17, 2002, the Veteran was seen for an individual therapy session.  His affect and behavior were anxious and tense, and his thoughts were logical, though his speech was halting.  At that time, he discussed the traumatic experience that occurred to him while in service.  He reported that thereafter, he had a history of poor sleep, significant shame and guilt, anger, intrusive thoughts of the incident, difficulty with social relations, and irritability.  He also reported that for years he frequently used alcohol and marijuana, but now had 15 months sobriety. 

In a letter dated in November 2002, a VA physician indicated that the Veteran had been treated in the residential PTSD program in North Little Rock for the past month, and the diagnosis was chronic and severe PTSD. 

VA treatment records showed that in November 2002, the Veteran was seen for follow up for dysthymia, and reported he had attended an inpatient PTSD program.  He was anxious at times, and had difficulty maintaining sleep.  He had been sober for two years and continued to attend SA groups.  On mental status examination, he was casually groomed, cooperative, with anxious mood and affect and goal-directed speech.  The assessment was dysthymia and a GAF score of 65 was assigned. 

VA treatment records showed that in May 2003 he was seen for follow-up for dysthymia, and he reported increased anxiety.  He indicated he did not take Zoloft because he was not depressed.  The diagnosis was dysthymia, and a GAF score of 60 was assigned. 

Received from the Veteran's wife in September 2003 was a letter in which she reported that she married the Veteran in 1969, and that during their first ten years of marriage he had many problems, including with sleeping, drinking, being physically abusive, mood swings, and panic attacks.  She reported that he struggled with substance addictions, but that he was now somewhat stable as long as he stayed on his prescribed medication.  She indicated she had to regularly monitor him to ensure he was not having a relapse, and that their marriage had suffered due to his PTSD. 

VA treatment records showed that in December 2003, the Veteran was seen for follow-up for dysthymia and reported he was not doing well.  He was sleeping and eating well, and did not report frequent nightmares, but thought he had PTSD.  On examination, his mood and affect were anxious, but he was alert, oriented, and cooperative, and had good eye contact and a grossly intact memory. 

In February 2004, he continued with individual therapy.  He reported feeling depressed, isolated, and frustrated, and cowardly for not reporting the assault and sexual trauma in service.  He denied suicidal or homicidal ideation. 

VA treatment records further show that in March 2004, the Veteran was very anxious in the initial part of the session, but later became calm.  He needed help to understand why he acted angry towards his wife, and reported a significant emotional bond with his wife.  On examination, his mood was euthymic, but his affect became sad when he talked about his relationship with his wife.  

A few days later,  following another examination, it was noted that he was appropriately groomed, and his mood and affect were sad.  He denied suicidal ideation.  The assessment was PTSD by history and major depressive disorder with anxiety.  

In August 2004, he continued to have episodes of low grade depression, and admitted he was non-compliant with his antidepressant.  He was sleeping and eating well, and indicated that his anxiety was under control with Xanex.  Objective examination showed he was alert, oriented, and cooperative, had good eye contact and normal speech, had a somewhat sad mood with congruent affect, denied suicidal and homicidal ideation, denied hallucinations, and had a grossly intact memory.  A GAF score of 55 was assigned. 

In a letter dated in June 2005, a private psychologist, Dr. Rouse, indicated that the Veteran reported that since he left the Army, he finished a BA degree in education and worked for the Department of Education for eight years.  The Veteran had moved many times because he was unable to get along with coworkers, and had problems with authority.  He reported that he and his wife had problems, his drinking had increased, and that crack was the only thing that made him feel numb.  He claimed that he eventually became a custodian, and then was not able to work at all.  He reportedly became sober in 2002 after going to treatment and realizing he had PTSD.  Dr. Rouse indicated that the Veteran suffered from recurrent thoughts and dreams about the Army, flashbacks, hallucinations, intense distress when a certain subject was shown on television or when he was incarcerated, and became physically sick when discussing the event.  He reportedly had no hobbies or interests in life, and felt different and detached from people.  He suffered from emotional numbing, a sense of foreshadowing for the future, problems falling and staying asleep, irritability, outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  He reported being so depressed he could not work on many occasions.  He reported that at times he would not bathe until his wife told him to, but at other times he could not get clean enough. 

Following a mental status examination, it was noted that the Veteran's hygiene depended on his mood, and he maintained 20% eye contact and appeared ashamed and withdrawn.  His mood was depressed and his affect was flat.  He had problems with memory, marked problems with concentration, and had poor abstract skills.  His judgment was fair and he had problems with persistent and pace, and had both visual and auditory hallucinations.  He was not homicidal, but was acutely suicidal, with a plan.  Dr. Rouse summarized that the Veteran's prognosis was poor, due to his age and diagnosis, and that he suffered from severe and chronic PTSD consistent with being sexually assaulted.  He had marked problems with interpersonal relationships and recurrent major depression, and at times he could not even do simple tasks.  The diagnoses included PTSD, severe and chronic; recurrent major depression; and anxiety disorder.  A GAF score of 45 was assigned. 

VA treatment records showed that from November 2005 through January 2007, the Veteran periodically attended group therapy sessions.  In May 2006, a GAF score of 60 was assigned.  Throughout the therapy sessions, the Veteran was generally found to be alert, oriented, and attentive, and his thought process was clear and coherent, and he had appropriate grooming. 

In a letter dated in June 2007, the Veteran's private treating psychologist, Dr. Rouse, reported that the Veteran had been a patient since January 2005, and indicated that the Veteran had every indicator that he had been sexually assaulted while serving in the U.S. Army.  Dr. Rouse indicated that the Veteran had suffered from loss of sexual functioning because of this, and indicated that the Veteran's family reported that he was very different when he came back from Germany in service.  The diagnoses included PTSD, severe and chronic; recurrent major depression; and anxiety disorder.  A GAF score of 45 was assigned. 

During a VA examination in October 2007, the Veteran reported that 20 years prior he worked for a railroad company for eight years, and prior to that he worked with the school system for four years.  Prior to that, his work history was limited but unclear.  Based on the record, the examiner opined that it was more likely than not that the Veteran suffered a sexual attack while in the stockade in Germany in 1965.  At the time of the examination, the Veteran complained of poor sleep, and nightmares occurring two times a week, involving the alleged stress of his sexual attack and the confirmed stressor of him being struck by the recoil of an artillery piece during service.  He also reported intrusive thoughts about both of these events.  He reported that since he got out of service, he felt separated and distant from people.  He had been irritable and short-tempered over the years, and had difficulty a number of years prior with explosive anger.  He reported a history of drug and alcohol use, which helped him forget about his stressor experiences and reduce his nightmares.  He reported he was anxious, nervous, and on edge all the time, and was depressed.  He also reported that he used to experience suicidal ideation, but less of late.  He avoided conversation, discussion, and feelings associated with his traumatic events, and avoided reminders.  He had great difficulty being around crowds, and had a heightened startle reaction.  

The Veteran reported he lived with his wife of 37 years, and while she worked, he stayed home and watched old movies and did very little productive work in the house.  He did not engage in social activities, and he did not go to the movies, visit other people, or go to church.  It was noted that he was vague in his memory and not very clear about things such as his employment history.  Following a mental status examination, he was noted to be looking down and away from the examiner most of the time, and was appropriately dressed and oriented.  His short-term memory was overall noted to be fair to good.  There was no evidence of thought disorder or sense of derailment, tangentiality, or circumlocutions.  He had no hallucinations or delusions, and had limited current suicidal ideation, but he had more consistent suicidal thoughts in the past.  Substance abuse was not currently producing significant problems for him.  Cognitive functioning was tested and did not reveal any issues related to thought process or communication, and overall he performed in a fair to good manner.  A GAF score of 49 was assigned, and it was noted that the Veteran's ability to work was significantly limited by PTSD.  The examiner noted that the Veteran's social activities were very limited, and that he stayed at home almost all the time.  It was also noted that the Veteran had not worked in 20 years, and had been on Social Security disability for the last 10 years, due primarily to his PTSD, which made it difficult for him to be around others and to be trusting and secure in their presence.  The examiner opined that the Veteran's current level of PTSD did produce severe dysfunction in terms of his social and work capacities. 

Received from the Veteran's wife was a letter in which she asserted that the Veteran had not had a job for 20 years, and before that he was not able to keep a job for more than six months to a year, due to this PTSD.  She indicated that the Veteran would get fired or quit, and that his PTSD was so bad now that he was unable to be around people for any length of time.  Further, his wife indicated that Social Security had determined that the Veteran was totally disabled because of his anxiety and depression.  She reported that he was suicidal at times, and unable to work.  

Received from the Veteran's daughter was a letter in which she claimed that the Veteran was unable to work and had been ill for a very long time, including having anxiety and panic attacks, which reportedly left the Veteran in a deep depression all the time.  She reported that he talked about killing himself.  She claimed that due to his PTSD, the Veteran was unable to work, and he did not like to be around people for any amount of time 

VA treatment records showed that in October 2008, the Veteran was found to be alert and oriented, with appropriate dress and grooming, and his thought processes were clear and coherent.  In December 2008, he complained of drinking since April, and had reconciled with his wife and wanted to control his drinking.  In January 2009, he reported having nightmares every 10 days, and that the PTSD groups he attended were helping him.  A GAF score of 60 was assigned.  In April 2009, the Veteran reported an increase in symptoms and irritability, and his wife was encouraging him to seek more assistance.  He denied suicidal and homicidal ideation.  On objective examination, he was found to be casually-dressed and groomed, and appeared nervous.  His judgment and insight were good, and his thought process was clear and coherent.  

In July 2009, he was assigned a GAF score of 68.  He reported being sober for the past nine months, and that he still attended two AA meetings per week.  He reported having nightmares two times per month, instead of every 10 days.  He attended PTSD groups by the chaplain and at the PTSD clinic.  In August 2009, he reported experiencing anxiety.  He was being encouraged to go into long term PTSD treatment. 

As such, the record reflects that the Veteran underwent ongoing mental health treatment - including VA group and individual therapy - as well as treatment from a private psychologist, Dr. Grouse, for his PTSD and related symptoms during the period at issue.  He also received inpatient and outpatient treatment for his ongoing substance abuse problems.  In addition, during the period in question, the Veteran underwent a VA examination in October 2007.  

A review of the objective evidence of record from this period demonstrates chronic occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, and mood.  Over this appellate period, the Veteran has presented with suicidal ideation on more than one occasion, with a plan, as well as depression which may have affected his ability to function independently.  Also evident, prior to September 3, 2009, are symptoms such as impaired impulse control, the neglect of personal appearance and hygiene on several occasions (depending on his mood), difficulty in adapting to stressful circumstances (such as work, crowds, etc.), and the inability to establish and maintain effective relationships (friends outside of his family).  While there is no evidence to demonstrate obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic, or spatial disorientation, viewing the evidence in the light most favorable to the Veteran, an evaluation of 70 percent is warranted, as the Veteran has presented with many symptoms associated with a 70 percent evaluation. 

While the evidence as a whole demonstrates that the Veteran's PTSD symptoms approximate the criteria for a 70 percent rating prior to September 3, 2009, the record does not support a rating of 100 percent.  The Veteran's employment history over this period was certainly unstable, but the evidence is unclear as to whether the Veteran's PTSD resulted in total occupational and social impairment.  Symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, have not been demonstrated during this period.  Hallucinations were mentioned in a letter authored by his private psychiatrist in June 2005.  Aside from this letter, the Veteran himself denied hallucinations and delusions in June 1997, October 2002, August 2004, and during his VA examination in October 2007.  The Board also recognizes that Dr. Rouse reported in June 2005 that the Veteran's hygiene depended on his mood.  Dr. Rouse, as well as the October 2007 examiner and the Veteran's wife and daughter, have reported that the Veteran has talked about killing himself.  Other evidence, however, indicates that the Veteran frequently denied suicidal ideation.  Even with consideration of Mauerhan v. Principi, the Board concludes that an initial 100 percent evaluation is not warranted, as total social and occupational impairment is not shown.  The 70 percent rating assigned herein contemplates impairment with deficiencies in most areas.  

The Board has not overlooked the Veteran's periods of in-patient hospitalization for substance abuse, now associated with his PTSD diagnosis.  However, during those periods, the Veteran did not present with symptomatology so severe as to warrant the highest rating under this Diagnostic Code.  Again, gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, has not been demonstrated, to include during those periods of in-patient treatment.

Thus, the Board concludes that the evidence as a whole, for the period from November 10, 1998 to September 2, 2009, demonstrates that the Veteran's PTSD symptoms most closely approximate the criteria for a 70 percent rating, but no higher, affording him all reasonable doubt.  However, his symptoms during this period fail to meet the criteria for a 100 percent rating.  The Board also notes that the record reflects that the Veteran's GAF scores prior to September 3, 2009, widely ranged from 45 to 70.  A GAF score of 41 to 50 denotes serious symptoms, to include serious impairment in social or occupational functioning.   The Veteran's rating of 70 percent encompasses this severity, and most closely approximates the Veteran's PTSD symptomatology, to include his substance abuse, during this period.

In reaching the above conclusion, the Board has also not overlooked the Veteran's statements regarding the severity of his service-connected PTSD symptoms.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have and these types of findings are not readily observable by a layperson.  

Furthermore, the Board finds the psychiatric findings and opinions provided by VA and private examiners should be afforded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches . . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators . . .").  

III.  Extraschedular Consideration 

The above determination is based upon consideration of applicable rating provisions.  It should also be noted that there is no showing that the Veteran's disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Further, the Board points out that his disability rating encompasses a degree of occupational impairment relative to that rating.  For example, the Veteran's 70 percent rating, prior to September 3, 2009, reflects occupational impairment, with deficiencies in most areas.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Further, the Board points out that the issue of entitlement to a TDIU is addressed in the following section.

In light of the foregoing, the Board finds that a 70 percent rating, but no higher, is warranted for the Veteran's service-connected PTSD for the period from November 10, 1998 to September 2, 2009.     


ORDER

For the period from November 10, 1998 to September 2, 2009, entitlement to an initial evaluation of 70 percent for PTSD with substance abuse, but no higher, is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

As noted in the prior Board remand, the Veteran contends that his service-connected PTSD, with substance abuse, prevents him from obtaining substantially-gainful employment.  The record reflects that the Veteran was granted SSA disability benefits in the early 1990's, primarily due to his physical disabilities.  Although his psychiatric problems were noted (and examined at that time) these disabilities did not appear to be the crux of his disability award.  Thereafter, the Veteran apparently continued to receive SSA disability benefits.  

In determining whether the Veteran is entitled to a TDIU rating, however, neither his non-service-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for an award of TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

Because a VA examination was never conducted, and because the Veteran's employment history was not ascertained, it remains unclear as to when the Veteran last worked, and what the circumstances were for leaving that employment.  In that regard, he has repeatedly asserted he stopped working in the early 1990's, mostly indicating that this was due to his PTSD.  There is, however, a notation in the VA treatment records, in 2002, where the Veteran reported he had to discontinue his therapy due to work schedule conflict.  In 2009, he reported he had been fired from his last job because of alcohol abuse.  Additionally, received from the Veteran in November 2010 was a letter from his private psychologist, Dr. Rouse, who notes that the Veteran has been unable to work since he started treating him in 2005, but does not specify the disabilities that render him unable to work.  

To date, no examiner has specifically addressed the issue of unemployability in the context of only the Veteran's service-connected disabilities (which include PTSD, with substance abuse, left varicocele, scarring secondary to facial acne, bilateral hearing loss, and tinnitus - although the Veteran attributes his inability to work only to PTSD with substance abuse).  Under these circumstances, the Board found in August 2011 that further development was needed regarding the Veteran's claim for TDIU, and that a medical opinion was needed from a VA examiner, addressing the question of whether the Veteran's service-connected disabilities alone render him unemployable.  See 38 U.S.C.A. § 5103A(d); see also Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (the Board has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work).

Because this development has not been completed, the issue of entitlement to a TDIU must be remanded once again so as to obtain a probative medical opinion following a detailed VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions); 38 C.F.R. § 19.9 (2012) (if any action is essential for a proper appellate decision, a Veterans Law Judge shall remand the case to the agency of original jurisdiction, specifying the action to be undertaken).  It is also unclear as to whether the Veteran has submitted additional information pertaining to his TDIU claim, and as such this information should be requested once again.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that he provide any additional pertinent information that might pertain to his past or present employment, and/or to his claim for a TDIU, to specifically include any additional records from the SSA as well as any information regarding recent employment, including in 2002 when he reportedly had to discontinue therapy due to a work conflict. 

2.  Thereafter, schedule the Veteran for an appropriate VA examination to assess his employability.  The examiner should review the claims folder, take a detailed history regarding the Veteran's employment, and education and vocational attainment, and examine the Veteran.  The examiner should provide findings that take into account all functional impairments due to his service-connected disabilities - PTSD with substance abuse, bilateral hearing loss, tinnitus, scarring due to facial acne, and left varicocele.  The examiner is requested to provide a definitive opinion as to whether the Veteran's service- connected disability or disabilities render him unable to secure or follow substantially gainful employment, to include the period from May 2003 through September 2009, and thereafter.  The opinion should take into account the Veteran's employment history, and his educational and vocational attainment.  The examiner must explain the rationale for any opinion(s) given, and if unable to provide the requested opinions without resorting to speculation, it should be so stated and explained. 

3.  Following this examination, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case which addresses all evidence submitted, and be afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


